Exhibit Debt Conversion Agreement This Debt Conversion Agreement (“Agreement”) is dated as of October 28, 2010, by and between Structural Enhancement Technologies Corp., incorporated under the laws of the Sate of Delaware (“EMWW”), doing business at 30 East Sunrise Highway, Valley Stream, NY 11581 (the “Company”), and Michael Margolies and Stanley Chason, doing business at 14 Dancing Rock Road, Garrison, New York 10524 (“Lender”). This Agreement relates to all loans, promissory notes, advances and other debt of the Company owed to Lender, included all accrued interest (the “Conversion”).RECITALS WHEREAS,
